Exhibit 10.3

 

LOGO [g88837a.jpg]

 

2005 Management Incentive Compensation Plan

 

PLAN OBJECTIVES

 

The 2005 Management Incentive Compensation Plan – (the Plan) has been designed
to enable eligible Applied Imaging Corp. (the Company) senior managers to
participate in the financial success of the Company. This is based upon the
belief that each has a critical role to play in helping the Company achieve its
objectives.

 

Specifically, the Plan is designed to:

 

  •   Provide an opportunity for senior managers to enhance their total cash
compensation in a way that is clearly linked to the operating performance and
financial success of the Company

 

  •   Strengthen the culture of collective responsibility and accountability for
overall business performance

 

  •   Focus attention more broadly across the organization on profitability as
well as revenues

 

  •   Enable the company to attract and retain high quality management personnel
through being able to offer positions with attractive earnings potential.

 

PARTICIPATION

 

Participation in the plan is confidential, recommended by the CEO and approved
by the Board.

 

TARGET BONUSES

 

Each eligible employee will have a Target Bonus for 2005, expressed in US
Dollars or Pounds Sterling, and established by multiplying the participant’s
annual base salary on January 1, 2005 (or their hire date for those eligible
employees hired between 1/1/05 and 6/30/05) by a target bonus percentage. Target
bonus percentages are tiered across the company and reflect the level and the
responsibilities of each participant.

 

Individuals hired on or before June 30, 2005 will be eligible for a pro-rated
bonus target based upon the number of full months participation in the Plan.

 

1



--------------------------------------------------------------------------------

PLAN STRUCTURE

 

The following diagram illustrates how the plan is structured:

 

LOGO [g88837b.jpg]

--------------------------------------------------------------------------------

* Target to be established by the Board.

 

If the Company achieves its target Revenue and Pre-Tax Earnings goals, the Bonus
Pool will fund by $0.4 million.

 

Payout to each eligible employee, assuming the Bonus Pool funds, will depend on
achievement of individual performance objectives established as part of the
normal performance appraisal and goal-setting process. If the company meets its
financial targets and a participant meets all his or her agreed-to individual
performance objectives, he or she should realize 100% of their Target Bonus.

 

PAYMENT OF AWARDS

 

Performance evaluations for the 2005 calendar year will be conducted mid January
to mid February of 2006 and these will be used to determine payout entitlement.
Bonuses will be paid to eligible Plan participants no later than the end of
March 2006. Under normal circumstances, in order to be eligible for a bonus
payout, participants must be active employees at the time of the payout. If,
however, a participant is involuntarily terminated part way through the
performance year, he or she will be entitled to a pro-rated payment provided he
or she has been in the plan for more than 6 months. If a participant resigns, or
is terminated for cause, prior to the March 2006 payout, no bonus award will be
granted.

 

All payouts will be subject to any statutory or elective withholdings.

 

· Page 2



--------------------------------------------------------------------------------

PLAN ADMINISTRATION

 

The Compensation Committee, as directed by the Board of Directors, administers
the Plan. The Board of Directors reserves the right within its sole discretion:

 

  •   To amend, modify or cancel any provision of the Plan in whole or in part
at any time without prior notice

 

  •   To eliminate, reduce, modify, or withhold awards based upon such factors
as changes in business conditions, functional, team or individual performance,
or any other reason

 

  •   To interpret the Plan and make decisions on all questions and issues
arising, including eligibility. The Board of Directors’ decisions are final.

 

All Performance Evaluations and bonus recommendations will require approval by
the participant’s manager and his or her manager’s manager (i.e. two levels of
review), and are ultimately subject to approval by the CEO.

 

· Page 3